Citation Nr: 1128852	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1977.  He also had various periods of service in the National Guard; including active duty for training (ACDUTRA) for 69 days beginning on March 15, 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, denied the Veteran's claim for service connection for a left knee disability.

The Board remanded the instant matter in January 2010.

Additional evidence pertinent to the claim on appeal was submitted in May 2011 and subsequent to the issuance of the April 2011 supplemental statement of the case (SSOC).  RO consideration of this evidence was waived by the Veteran's representative in June 2011.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran's current left knee disability is the result of an injury sustained during ACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee disability have been met.  38 U.S.C.A. §§ 101(22, 24), 106, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating that claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes active duty, any period of active duty for training ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

Service treatment records show that on March 25, 1987, the Veteran reported a two day history of left knee pain following a possible hyperextension injury while running.  

In April 1987, the Veteran reported that his knee was improving after having been worse for four days.  Physical examination revealed a stable anterior cruciate ligament and posterior cruciate ligament (PCL) as well as tenderness and slight swelling on the pes anserine.  An assessment of pes anserine bursitis was made.  He was placed on profile for two weeks and prescribed Naprosyn.

A second April 1987 note indicates that the Veteran's knee status was "95% better."  There was trace tenderness.  An assessment of resolved pes anserine bursitis was made.  He was returned to full duty and permitted to run at his own pace and distance for two weeks.

A November 1999 National Guard examination was negative for any relevant abnormalities.  A "trick" or locked knee was denied in an accompanying Report of Medical History (RMH),

A September 2005 VA orthopedic examination reflects the Veteran's reports of being injured while running in formation for physical fitness training during service.  The March 1987 injury and April 1987 treatment was noted.  Current symptoms include intermittent left knee pain with weakness, stiffness, swelling, locking, fatigueability and lack of endurance.  He worked as a self-employed building contractor and roofer.  His knee pain was worsened by kneeling, standing, driving more than sixty minutes and climbing stairs or a ladder.  He used a knee brace approximately 10 percent of the time and used crutches during flare-ups.  

Physical examination revealed mild swelling around the patella without chronic bony abnormalities, redness or heat.  There was medial joint line tenderness to palpation and a very slight tenderness to palpation of the lateral joint line.  No abnormal movement was found during testing, but weakness and guarding of movement was observed.  The medial collateral ligament and lateral collateral ligament, anterior posterior drawer and McMurray's signs were negative.  Range of motion testing was conducted with grimacing and reports of a pulling sensation at the extremes.  An accompanying left knee X-ray was normal.  Following this examination and a review of the Veteran's claims file, a diagnosis of a left knee ligament and tendon condition was made.  The examiner opined that the Veteran's left knee condition was not caused by or a result of his service as the in-service diagnosis of bursitis had completely resolved and he was returned to full duty.

A June 2010 VA orthopedic opinion indicates that the left knee bursitis noted during service was a transient problem that could become chronic if chronically irritated.  Service treatment records documented that the Veteran's bursitis improved, had resolved and that he was returned to full duty; it did not appear that a separation examination was performed.  Bursitis was an inflammation of a small sac that protects the tendons and muscles against the knees, acting like grease and a ball joint on a vehicle to help keep it lubricated so there was no rubbing or tearing of the ligaments or tendons.  Bursitis can appear over the anterior knee below the kneecap and anserine bursitis should be suspected were pain occurred in the medial knee region over the upper tibia.  Repetitive knee flexes such as stair climbing aggravated this disorder.  Osteoarthritis might predispose an individual to bursitis although the Veteran's X-rays were negative for arthritis.  The treatment of anserine included the use of non-steroidal anti-inflammatory drugs (NSAIDs) and corticoid injections; the clinical evidence did not indicate that such treatments were used for the Veteran.

The examiner further explained that bursitis was the inflammation or degeneration of the sac-like structures that form to protect the soft tissues from the underlying bony prominences and may result from local insult or via manifestation of a systemic disease such as rheumatoid arthritis, gout or sepsis.  When bursitis occurs as a result of a repetitive movement disorder, the pathologic features of inflammation were often limited to a portion of the bursa and typically involve findings of degeneration or regeneration.  

The clinical presentation showed pain on motion and at rest, occasional weakness and loss of active movement and swelling when bursitis occurs close to the body surface.  In addition, it presents with local tenderness at the site where the bursa was present.  Bursitis was only one possible cause of localized regional pain, reduced active range of motion and preserved passive range of motion as this presentation was also consistent with tendonitis or a muscle injury.  A decrease of both active and passive range of motion was more typical of synovitis, soft tissue contracture or a structural abnormality of the joints.  

The June 2010 VA orthopedic examiner opined that the Veteran's running resulted in an anserine bursitis diagnosis during service and his post-service employment in roofing made this condition worse.  In-service treatment records document that this condition had improved over "95%," was felt to be resolved and that no further treatment was noted.  There were no other findings which indicate that there was a recurrence of this problem.  Therefore, and in light of the prior examiner's findings that the Veteran's current disability affected his tendons and ligaments, it was less likely than not that the Veteran's bursitis was related to service.  A diagnosis of a ligament tendon issue is not bursitis and there were no such findings during service.  The in-service issues with the Veteran's bursitis or anserine bursa had basically resolved and therefore there were no clinical records or other objective evidence of aggravation.  The Veteran's current symptomology were related to a ligament or tendon condition and was a separate issue from his in-service bursitis.

In a May 2011 statement, M. L, the Veteran's private chiropractor, indicated that she had been treating the Veteran intermittently since 1990.  In her opinion, the Veteran's in-service left knee injury was "clearly" the starting point for his current left knee osteoarthritis, pain and dysfunction.

A May 2011 statement from A. B. indicates that he and the Veteran worked together as contractors and he had observed the worsening of the Veteran's left knee condition.  He began working with the Veteran in 2003 and the Veteran had told him of his in-service left knee injury.

In a May 2011 statement R. S. indicated that he had worked with the Veteran for 14 years and had noticed his left knee condition worsen during that time.  He recalled the Veteran telling him of his in-service left knee injury.

Analysis

The Veteran has a left knee disability, as demonstrated by his competent report of symptoms and the findings on the two VA examinations.  The precise diagnosis is unclear.  While the 2005 examiner diagnosed a tendon and ligament condition, the 2010 examiner did not provide a diagnosis, but apparently took it on faith that the 2005 diagnosis was correct.  In any event, the record clearly shows that the examiners found a current disability.  The March 1987 left knee injury is well documented and the in-service finding of anserine bursitis has not been disputed.  

In order for the Veteran's current left knee disability to be recognized as service connected, the evidence of record must establish a link between the current disability and the injury in ACDUTRA.  38 U.S.C.A. §§ 101(22, 24), 106, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The 2005 examiner provided a negative opinion, but this was based on a conclusion that the in-service bursitis had resolved.  This assumption is contradicted by the Veteran's reports and the service treatment records.  The records reports "95%" improvement, which implies that five percent of the disability remained.  The opinion did not reflect consideration of the Veteran's reports of ongoing symptoms.  Hence, it is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The June 2010 VA examiner provided opinions that are contradictory on their face.  He repeated the 2005 examiner's conclusion that the bursitis had resolved in service, but then found that the anserine bursitis was worsened by post-service employment as a roofer.  The latter opinion implies that the bursitis had not resolved.  This conclusion is consistent with the report that the disability had only 95 percent resolved in service and the Veteran's reports of ongoing symptoms.

The examiner provided no explanation for the conclusion that the bursitis had resolved in service; therefore, the Board finds this conclusion to be of little probative value.  The opinion that the bursitis was aggravated by post service activities is consistent with the history and the examiner's explanation as to the nature of anserine bursitis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current left knee anserine bursitis that was the result of his March 1987 left knee injury.  Service connection for a left knee anserine bursitis is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


